Exhibit 10.1

SEPARATION LETTER AND AGREEMENT

Winmark Corporation and Mark T. Hooley have reached the following Agreement.  In
this Agreement, “Employee” refers to Mark T. Hooley.  “Company” refers to
Winmark Corporation.

I.  RECITALS

1.               Employment with Winmark Corporation is voluntarily terminated
effective April 27, 2007.

2.               The Company agrees to a transitional consulting agreement for a
period of eight (8) months at a rate of $6,250.00 per month, provided Employee
meets the following conditions:

Employee will remain available to Company via phone and email in a consulting
capacity, to assist the Company in any aspect of the Business as requested by
the Company’s management from time to time.

3.               In addition, Company will from May 1, 2007 through December 31,
2007, pay for Employee’s health, dental, and life insurance under COBRA,
pursuant to Employee’s rights under the Consolidated Omnibus Budget
Reconciliation Act, (“COBRA”).  Effective January 1, 2008, Employee will have
the option to continue his own benefit coverage under COBRA.  Information and
rates will be mailed closer to that time.

4.               Information related to Employee’s participation in the
Company’s 401(k) Plan will be forthcoming via mail.

5.               Employee will be reimbursed for reasonable and normal business
expenses subject to approval through December 31, 2007.


II. RELEASE

In consideration for the payments and benefits described herein, which Employee
acknowledges are above and beyond any compensation to which he is otherwise
entitled, Employee agrees for himself and his heirs and representatives to
release the Company and all of its affiliates, predecessors, successors,
employees, officers, directors, and all other persons, entities, and
corporations from all claims or demands, whether known or unknown, which
Employee may have, including all claims for costs, expenses, and attorneys’
fees, arising out of any acts or omissions (occurring before execution of this
Agreement) related to Employee’s employment with the Company or termination from
employment with the Company or related to corporate offices Employee has held
with the Company or termination of any corporate office he has held with the
Company.

Employee understands that this Agreement is a full, final and complete
settlement and release of all his claims, including any claims or rights
Employee may have for breach of contract, wrongful discharge, discrimination,
misrepresentation, defamation, promissory estoppel, violation of privacy, breach
of covenant of good faith and fair dealing, for claims under the Employment
Retirement Income Security Act of 1974, the Minnesota Human Rights Act, Minn.
Stat. Chapter 363, Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e,
et. seq., the Age Discrimination in Employment Act of 1967, 29 U.S.C. 626, the
Americans with Disabilities Act, 42 U.S.C. § 12101, et seq., The Family and
Medical Leave Act and any other federal, state, or local laws and regulations
governing employment.


III.  NO FUTURE LAWSUITS

Employee promises never to file a lawsuit asserting any claims that are released
in this Agreement.


--------------------------------------------------------------------------------



IV.  EMPLOYEE’S RIGHT TO RESCIND AGREEMENT

Employee may rescind this Agreement within fifteen (15) calendar days of its
execution.  To be effective, the rescission must be in writing, and delivered to
the Company either by hand or mail within the 15-day period, and any payments
received by Employee under this Agreement must be repaid upon rescission.  If
delivered by mail, the rescission must be (1) postmarked within the 15-day
period; (2) properly addressed to Leah Goff, Winmark Corporation, 4200 Dahlberg
Drive, Suite 100, Minneapolis, Minnesota 55422; and (3) sent by certified mail
return receipt requested.


V.  NON-RELEASE OF CLAIMS ARISING FROM FUTURE ACTS

This Agreement does not waive or release any rights or claims under the
Company’s benefit plans, the Age Discrimination in Employment Act or any other
claims that arise 15 days after the date Employee signs this Agreement, nor does
this Agreement waive any claims under the Minnesota Human Rights Act that arise
out of acts or practices occurring 15 days after Employee signs this Agreement.


VI.  REPRESENTATION BY COUNSEL

Employee acknowledges he has been advised by Company to seek legal counsel and
that he has consulted with an attorney before executing this Agreement.


VII.  PERIOD FOR REVIEW AND CONSIDERATION

Employee understands that he has been given a period of 21 days to review and
consider this Agreement before signing it.  Employee further understands that he
may use as much of this 21 day period as Employee wishes prior to signing it.


IX.  CONFIDENTIAL INFORMATION

“Confidential Information” for the purposes of this Agreement means any
information that Employee learned or developed during the course of his
employment with the Company that derives independent economic value from being
not generally known or readily ascertainable by other persons who could obtain
economic value from its disclosure or use, and includes (without limitation)
information related to business strategy, communications, franchising, leasing,
accounting, passwords, methods of accessing the Company’s information systems,
trade secrets, customer lists, vendor lists, finances, pricing, research and
development, management systems, and sales and marketing techniques.

Employee agrees not to directly or indirectly use or disclose any Confidential
Information for the benefit of anyone other than the Company both during the
period in which Employee is receiving separation under this Agreement and at all
times thereafter.  Employee recognizes that Confidential Information constitutes
a valuable asset of the Company and agrees to act in such a manner as to prevent
its disclosure and use by any person unless such use is for the benefit of the
Company.  Employee’s obligations under this paragraph are unconditional and will
not be excused by any conduct by the Company, except prior voluntary disclosure
by the Company of the information.


X.  CONSEQUENCES OF EMPLOYEE VIOLATION OF PROMISES

If Employee breaks his promise in this Agreement, and initiates a claim based on
claims that Employee has released, Employee will pay for all costs incurred by
the Company, or by the directors, officers, or employees of the Company,
including reasonable attorneys’ fees, in defending against Employee’s claim.


XI.  CONFIDENTIALITY OF TERMS; NONDISPARAGEMENT

Employee agrees that this Agreement, and all the terms of Employee’s settlement
terms with the Company, will remain completely confidential, and that he will
share them with no one, except with


--------------------------------------------------------------------------------


governmental agencies, spouse and attorney, either before or after he signs this
Agreement, except that he may reveal the monetary terms of the settlement to his
accountants or other financial advisors.

Employee and Company agree with respect to one another that they will not
intentionally criticize or speak negatively about the other or the Company’s
officers or directors, or their business policies or practices, to any of their
respective past, present or future employees, customers, vendors, competitors,
lenders, or any other business entity or person.  This section shall not apply
to any testimony given in any administrative or judicial proceeding, and shall
in no way limit the parties from communicating factual information as deemed
necessary.


XII  NON-ADMISSION OF LIABILITY

By entering into this Agreement, the Company does not admit that is has done
anything wrong.


XIII.  COOPERATION

Employee agrees that on or before December 31, 2007, he will disclose to the
Company all current critical information that may be useful to the Company in
continuing its business operations.  Should it be necessary for Company
operations, Employee further agrees that he will respond to requests by the
Company for disclosure of critical information Employee gained while employed by
the Company.  Such disclosure of critical information will include disclosure of
passwords, system access, and information relating customers, business plans,
personnel, finances, purchase or sale arrangements, or other dealings of the
Company.  Any out of pocket expenses that may be associated with these requests
will be eligible for reimbursement upon approval.

Upon the Company’s reasonable request, Employee agrees to make himself available
to and to cooperate with the Company respect to any legal matters the Company is
involved in or may become involved in and with respect to which Employee may
have knowledge.  This provision is not intended to influence, however, the
content of any testimony Employee may give in such legal matters.


XIV.  ENTIRE AGREEMENT

Except as described in this Section, this Agreement, to which Employee and the
Company, represent the entire agreement between Employee and the Company.  The
Company has made no promises to Employee other than those in this Agreement.


XV.    ENFORCEMENT

Employee understands that his failure to comply with the terms of this Agreement
would cause the Company irreparable harm.  Therefore, Employee and the Company
agree that, in the event of a breach or threatened breach of this Agreement by
Employee, the Company may seek an injunction restraining such breach or obtain a
decree of specific performance, without showing or proving actual damages, until
such time as a final and binding determination is made by a court of competent
jurisdiction.  Employee stipulates that a preliminary injunction restraining
such breach or ordering specific performance will be entered by, at the sole
discretion of the Company, a court, without posting any bond or security, until
such time as a final and binding determination is made by a judge.

Dated this 23rd day of April 2007.

WINMARK CORPORATION

 

 

 

 

By

/s/ John L. Morgan

 

 

 

 

Its

Chief Executive Officer

 


--------------------------------------------------------------------------------


ACCEPTED AND AGREED.  By my signature below, I acknowledge that I have been
provided full opportunity to review and reflect on the terms of this Agreement
and that I fully understand and accept the terms of this Agreement, and I
represent and agree that my signature is freely, voluntarily, and knowingly
given.

Dated this 23rd day of April 2007.

/s/ Mark T. Hooley

 

Mark T. Hooley, individually

 


--------------------------------------------------------------------------------